Citation Nr: 0125821	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  99-16 113A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to VA disability compensation benefits pursuant 
to 38 U.S.C.A. § 1151 (West 1991 and Supp. 2001) for deep 
vein thrombosis of the right leg as the result of VA 
treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his son



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION


The veteran appealed a rating decision by the Department of 
Veterans Affairs Regional Office in Lincoln, Nebraska, 
denying compensation benefits under 38 U.S.C.A. § 1151 for 
deep vein thrombosis of the right leg.


FINDINGS OF FACT

1.  The veteran served on active duty from August 1951 to 
June 1955 and from March 1956 to March 1965.

2.  On October 25, 2001, the Board was notified that the 
veteran died on October [redacted], 2001.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Regrettably, the Board has been informed that the veteran 
died during the pendency of his appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Thus, the appeal on the merits has 
become moot by virtue of the death of the veteran and must be 
dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 (2001).

By this action, the Board suggests no opinion as to the 
merits of this appeal or to any claim for VA survivor 
benefits based on the veteran's service.  38 C.F.R. § 20.1106 
(2001).


ORDER

The appeal is dismissed.



		
CHARLES E. HOGEBOOM
Member, Board of Veterans' Appeals

 



